COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-157-CV



IN RE ERIC COLEMAN	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

Relator Eric Coleman claims that he filed a writ of habeas corpus with the Tarrant County District Clerk on or about October 27, 2006, and that he mailed a second writ of habeas corpus to County Court at Law Judge Brent Keis on or about April 1, 2007.  Relator filed a petition for writ of mandamus with this court seeking a writ of mandamus to compel a ruling on his writ of habeas corpus.  Our court’s clerk’s office has contacted both the Tarrant County District Clerk and Judge Keis’s court, and both claim that they have not received a writ of habeas corpus from Relator.





Therefore, the court has considered relator’s application for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s application for writ of mandamus is denied.



PER CURIAM





PANEL B:  WALKER, LIVINGSTON, and MCCOY, JJ.



DELIVERED:  May 11, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.